I congratulate the
President on behalf of the Botswana delegation on his
election to lead the fifty-fifth session of the General
Assembly. He can count on our support as he
discharges his onerous responsibilities during this
historic session and in the year that lies ahead.
I also take great pleasure in saluting my brother
and colleague, the outgoing President, Mr. Theo-Ben
Gurirab, for his outstanding leadership of the fifty-
fourth session of the General Assembly — the last
session of the twentieth century — and for steering it
to a successful conclusion.
Secretary-General Kofi Annan has continued to
give a good accounting of himself as the chief
executive of this, our United Nations. We owe him a
debt of gratitude for the manner in which he has,
without fear or favour, led the United Nations during
the past four years.
Five years ago, in this very Hall, we celebrated
the fiftieth anniversary of the founding of the United
Nations. On that historic occasion, the former President
12

of the Republic of Botswana, Sir Ketumile Masire, had
this to say about the United Nations:
“The United Nations has served us well.
Small States such as my own have found in the
United Nations a vital forum for collective
bargaining. It has contributed to the advancement
of international cooperation in solving economic,
social, cultural and humanitarian problems. It is a
centre for harmonizing the actions of nations in
the attainment of these common ends.”
(A/50/PV.37, p. 3)
Botswana's faith in and commitment to the
United Nations remains undiminished, and we are here
on the eve of the new millennium to renew that faith
and to reaffirm that commitment.
The United Nations begins the new millennium
heavily laden with the residual problems of the
outgoing century. Even as we meet here, bloody
conflicts of varying degrees of intensity and savagery
are ravaging societies in many places around the globe.
Endemic poverty holds sway in the developing world,
in contrast with the lavish opulence of the West.
Diseases, the most virulent of which is the devastating
HIV/AIDS pandemic, have continued to cause untold
misery all over the world, particularly in sub-Saharan
Africa. All these problems pose a serious challenge to
the United Nations and to the international community
as a whole. The character of the twenty-first century
will no doubt be determined by our ability and
commitment to face this challenge.
On the African continent, the struggle for peace
and against war remains an all-consuming
preoccupation. The agendas of the United Nations
Security Council and the Organization of African Unity
(OAU) attest to this vexing state of affairs. All the
efforts of the leaders of Central and southern Africa,
which a little more than a year ago produced the
Lusaka Agreement aimed at bringing peace to the war-
torn region of Central Africa, have thus far come to
naught. There is no peace in the region because the
Agreement remains unimplemented even as the parties
have continued to profess their fidelity to it.
The United Nations now has the authorization of
the Security Council to deploy more than 5,000
observers in the Democratic Republic of the Congo to
monitor the ceasefire and pave the way for the
deployment of a full-fledged peacekeeping force in the
near future.
A crucial element of the Lusaka Agreement,
among others, is that there must be dialogue in the
Democratic Republic of the Congo, among the people
of that country, if the international efforts spearheaded
by the United Nations and the OAU aimed at creating
conditions for national reconciliation in that country
are to bear fruit. Regrettably, there is no dialogue in
process in that country, although a facilitator has been
in place for nine months.
We hope the Congolese leaders will soon realize
that without the implementation in full of the Lusaka
Agreement, their country will be bereft of any hope for
peace. There may be no second chance. The Lusaka
Agreement is their only salvation.
The leaders of Burundi, next door to the
Democratic Republic of the Congo, recently gathered
in Arusha, United Republic of Tanzania, to make peace
under the facilitation of the former President of the
Republic of South Africa, Mr. Nelson Mandela. Their
gathering in Arusha attracted the presence of leaders
from near and far, including the President of the United
States of America, Mr. Bill Clinton.
Regrettably, the peace agreement reached was
embraced by some and denigrated by others, which
does not augur well for peace in Burundi. It is our
fervent hope that those who have not embraced the
Arusha peace agreement will do so. In having President
Mandela as Facilitator, the people of Burundi could not
have been more fortunate — and for the second time.
Before President Mandela, it was the late
President Mwalimu Nyerere, may his soul rest in
peace, who gave so much of himself for peace in
Burundi. Burundi may not be so fortunate a third time.
On that occasion, President Clinton had this to say: “So
I plead with you: you have to help your children
remember their history, but you must not force them to
relive their history.” Burundi would do well to heed
these words and save its children from the scourge of
endemic conflict.
The Great Lakes region of Central Africa needs
peace. The neighbours of the Democratic Republic of
the Congo and Burundi, all of them, will not have
peace so long as carnage continues in their backyard.
Angola will not have peace so long as its neighbours to
the north are strife-torn.
The United Nations is making steady progress in
Sierra Leone, following initial mishaps which
13

threatened to reduce this Organization to an object of
ridicule. The size of the United Nations force in that
small country should be enough to frustrate the
murderous activities of the bandits of the
Revolutionary United Front (RUF). In the final
analysis, however, the future stability of Sierra Leone
cannot be imposed by the United Nations or even,
indeed, by the Economic Community of West African
States. It is the people of Sierra Leone themselves who
must embrace the logic of peace through national
dialogue and reconciliation.
The silence of the guns in the Horn of Africa in
the tragic war between Eritrea and Ethiopia could not
have been more welcome. The region has more than
enough problems without endless war. Famine is
stalking the area, evoking earlier episodes of human
devastation, particularly in Ethiopia and Somalia. In
peace, it is hoped the international community will be
able to assist the affected areas without hindrance. Our
hearts and best wishes go out to the people of Somalia
in their difficult endeavour to restore normalcy to their
fractured country. We hope the new central authority
they have established will be respected by all the
parties in the country.
The struggle for peace in Africa, if it is to be
successful, must be prosecuted on two fronts —
political and economic. On both fronts, I can assure
this Assembly that Africa is not a hopeless continent,
as some of our detractors would have the world
believe.
The Secretary-General's seminal report on the
causes of conflict in Africa has not fallen on deaf ears.
Our continent has been changing for the better for
some time now. Changing democratically elected
governments by unconstitutional means, whatever the
reason, is no longer tolerated. Coup makers are no
longer welcome in the councils of the OAU. We have
come to accept that good governance and the rule of
law, far from being regarded as sinister neo-colonialist
concepts as some may wish to stigmatize them, simply
mean accountability and transparency on the part of
those who are entrusted with the responsibility of
running the affairs of their nations. They mean
cultivating a culture of incorruptibility, openness and
tolerance.
On the economic front, I cannot gainsay the
obvious fact that people cannot eat democracy or good
governance. Democracy in an environment
characterized by abject poverty and ignorance is an
endangered species. Africa needs investment and aid to
buttress its democratization process. The challenge
facing the United Nations in the new century is
therefore to strive to ensure that Africa's difficult
renaissance is not simply encouraged but also
supported in material ways.
The western world would do well not simply to
shout at Africans, to pontificate about human rights
and good governance and deprecate the continent's
civil wars and endemic instability, from the privileged
comfort of Western Europe and North America.
Africans need and deserve hands-on solidarity and
constructive engagement with the developed world if
they are to succeed in their struggle for peace and
development.
Let me state the obvious. Small States like my
own derive a sense of security from our membership in
the United Nations. The United Nations is our shield
against the vagaries and predatory nature of world
politics. That is why we have been unstinting in the
fulfilment of our obligations to the Organization. We
pay our dues to the Organization without fail. We have
participated in its peacekeeping activities. And we have
defended it against its many detractors.
It is no secret, however, that this United Nations
to which we all habitually profess our unflinching
commitment and devotion is perpetually tottering on
the brink of insolvency. This is unfortunately so, even
as we equally habitually burden the Organization with
escalating tasks for it to perform on a shoestring
budget. The Secretary-General is right in challenging
us, the Member States, to hold one another responsible
for the financial difficulties faced by the United
Nations. We alone can resolve these difficulties. We
must honour our Charter obligations and do so without
conditions.
We must strengthen the United Nations in order
to secure our future, the future of mankind. We must
continually reform the Organization to adapt it to the
realities of the post-cold-war world and the new
millennium. A crucial part of this reform and
adaptation is the reconfiguration of the Security
Council, on which there is sufficient consensus in our
United Nations family. The Council needs a heavy dose
of democratization and accountability; about this, there
is no dissension.
14

We must strengthen the peacekeeping arm of the
United Nations to make good or deliver on our
Charter's pledge “to save succeeding generations from
the scourge of war ...”. Peacekeeping has always been a
crucial function of the United Nations. And so the need
to enhance the rapid reaction of the United Nations to
conflict situations around the world has long been
recognized and is deeply felt. The lessons in Kosovo,
East Timor and, more recently, Sierra Leone have
taught us that the United Nations needs better trained
and well-equipped troops, as well as innovative,
imaginative and realistic mandates from the Security
Council.
Let there be no repetition of the kind of
humiliation the United Nations recently suffered in
Sierra Leone at the hands of a ragtag army of bandits.
The conflicts that are wreaking havoc on societies
today are radically different from those that
preoccupied the United Nations during the cold war
era. We must therefore devise new and creative
mechanisms and strategies for responding to them.
Let me conclude my statement by reiterating
Botswana's commitment to the United Nations and its
Charter. This Organization is irreplaceable, and I am
sure the presence here two weeks ago of so many world
leaders to mark the turn of a new millennium is more
than enough testimony to this obvious fact.










